DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) calculating a ratio of measured flow values and making a prediction based upon the magnitude of the ratio. This limitation of calculating a ratio and making a prediction based upon the magnitude of the ratio is drafted as a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “calculating” and “predicting” in the context of the claim encompasses the user manually calculating the ratio of two blood flow values and manually predicting if a glucose level will increase.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional steps – measuring blood flow values using a sensor in communication with a microprocessor. The sensor and microprocessor in both steps is recited at a high level of generality. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of measuring blood flow values using a sensor in communication with a microprocessor uses a generic computer component that is not an inventive concept. This claim is not patent eligible.
Further, claims 3-12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception:
Claims 3-5 recite aspects of where the sensors are to be located.
Claim 6 recites “conducting a stomach content analysis”, another step that can be performed in the mind.
Claims 7-9 recite determining steps that can be performed in the mind.
Claims 10-11 recite characteristics of the type of sensor to be used.
Claim 12 recites sending a signal including a homeostasis status to an external device, but this step does not impose a meaningful limit on the abstract idea recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-4, 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Glasberg et al (U.S. Pub. 2007/0060971 A1, hereinafter “Glasberg”) in view of Osorio et al (U.S. Pat. 7,727,147, hereinafter “Osorio”).
Regarding claims 1, Glasberg discloses a method for maintaining glucose homeostasis, comprising: 
measuring, by a first sensor in communication with a microprocessor, a portal vein blood flow (see Fig. 1 and paras [0067], [0228] describing a food intake detection device 50 comprising a blood flow sensor that measures the blood flow in portal vein 22 and then transfers the signal to a control unit 42 which is interpreted to include a microprocessor by virtue of being small enough to be implantable (see para [0222])), 
and predicting an increase in a glucose level of a patient (i.e., the food intake detection device 50 uses the blood flow rate of the portal vein to indicate eating by the subject, which is a precursor to increased blood glucose; in response to the prediction, the system may apply a portal vein stimulation to stimulate glucose uptake and thus maintain glucose homeostasis; see paras [0067]-[0074]).
It is noted that Glasberg does not appear to disclose measuring, by a second sensor in communication with a microprocessor, a hepatic artery blood flow; calculating a ratio of the portal vein blood flow to the hepatic artery blood flow, and making the prediction based on the magnitude of the ratio. Rather, as described above, the prediction is made solely by the measurement of the portal vein flow.

Accordingly, a skilled artisan would have found it obvious to modify the method of Glasberg in order to measure, using a second sensor in communication with a microprocessor, a hepatic artery blood flow, according to the teaching in Osorio, and incorporating this measurement into the prediction of increase in glucose level as a ratio of the portal vein flow to the hepatic artery flow, as doing so would expectedly allow more precise and timely detection of a glycemic state fluctuation (such as a postprandial state indicating that the patient has fed) compared to a single sensor in the portal vein.
Regarding claim 3, Glasberg in view of Osorio discloses that the first sensor does not come in contact with portal vein flow (see para [0066] of Glasberg disclosing that the sensor can be placed on the outside surface of the portal vein).
Regarding 4, Glasberg in view of Osorio does not appear to disclose that the second sensor does not come into contact with the hepatic artery flow.
However, Glasberg discloses that it was known to sense blood flow of a vessel by placing a sensor on the outside surface of the vessel (see para [0066] of Glasberg).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to place the second sensor in a manner that does cause it to come into contact with flow, with a reasonable expectation of success in accurately measuring the blood flow less invasively.

Regarding claims 8-9, Glasberg does not appear to disclose that determining whether the patient is in a fasted state or fed state is based at least in part on the magnitude of the ratio, such that a large value for the magnitude of the ratio indicates that the patient has recently fed.
Osorio discloses a method for glucose monitoring and discloses that sensors can be located at multiple sites to obtain information in monitoring an overall glycemic state, including portal/hepatic circulation, in order to allow more precise and timely detection, prevention or control of undesirable glycemic state fluctuations (see Osorio at col. 8, lines 56-58). 
Accordingly, a skilled artisan would have found it obvious to modify the method of Glasberg in order to measure, using a second sensor in communication with a microprocessor, a hepatic artery blood flow, according to the teaching in Osorio, and incorporating this measurement into the prediction of glucose level as a ratio of the portal vein flow to the hepatic artery flow, as doing so would expectedly allow more precise and timely detection of whether a patient has been fed compared to a single sensor in the portal vein.
Further, it would have been obvious for a skilled artisan to determine that a large value of the ratio indicates that the patient has been fed, based on the knowledge 
Regarding claim 12, Glasberg in view of Osorio discloses sending a signal including a homeostasis status to an external device (i.e., a signal is sent to an external control device 42 indicative of a homeostasis status, such as the patient being fed; see Glasberg at para [0230]).

Claims 2, 5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Glasberg et al (U.S. Pub. 2007/0060971 A1) in view of Osorio et al (U.S. Pat. 7,727,147), further in view of White et al (“Hepatic portography via the umbilical vein,” 1968, hereinafter “White”).
Regarding claims 2 and 13-14, Glasberg discloses based on the magnitude of the blood flow of the portal vein, administering, by a pump, insulin or glucagon (see para [0231]), but does not appear to disclose that the pump administers insulin or glucagon specifically to an umbilical vein or a falciform ligament of a patient, such that the umbilical catheter is advanced into the umbilical vein or falciform ligament (as per claim 13), and discharging the insulin or glucagon out of a distal end opening of a lumen of the umbilical catheter (as per claim 14).
White discloses a method of direct catheterization of the portal vein through the ligamentum teres, i.e., the round ligament found within the falciform ligament. In this method the sidewall of the falciform ligament is traversed to gain access to the 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the device of Glasberg in view of Osorio, in order to catheterize the falciform ligament to access the portal vein, thus introducing the insulin or glucagon to the ligament, as doing so was well-known at the time of the invention for accessing the portal vein without significant liver damage risk, with a reasonable expectation of success in providing optimal patient comfort and optimal operating conditions (see White at pg. 998). Further, based on the teaching in Glasberg, the combination would have made it obvious to discharge the insulin or glucagon within the catheter, which would have caused the insulin or glucagon to be discharged through the falciform ligament and into the portal vein at the distal end of the catheter.
Further, the combination of Glasberg, Osorio and White does not disclose that the administration occurs based on the magnitude of the ratio.
However, Glasberg discloses that based on the sensor reading determining an elevated glucose level, a control unit 42 drives a pump to increase insulin levels (see para [0231]). Accordingly, based on the teaching in Osorio that sensors located at multiple sites are desirable to obtain information in monitoring an overall glycemic state, including portal/hepatic circulation, in order to allow more precise and timely detection, prevention or control of undesirable glycemic state fluctuations (see Osorio at col. 8, lines 56-58), a skilled artisan would have found it obvious to base the administration of 
Regarding claim 5, Glasberg in view of Osorio does not appear to disclose that at least one of the first sensor and the second sensor is implanted in an umbilical vein.
White discloses a method of direct catheterization of the portal vein through the ligamentum teres, i.e., the round ligament found within the falciform ligament formed by the remnant of the umbilical vein. In this method the sidewall of the falciform ligament is traversed to gain access to the ligamentum teres, and the catheter tip is introduced into the portal vein of the portal venous system (see “Surgical Technique”, pg. 997). It is further noted that Applicant discloses that this technique was known at the time of the invention (see Applicant’s published specification at para [0034]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the device of Glasberg in view of Osorio, in order to catheterize the umbilical vein to access the portal vein, thus introducing the sensor thereto, as doing so was well-known at the time of the invention for accessing the portal vein without significant liver damage risk, with a reasonable expectation of success in providing optimal patient comfort and optimal operating conditions (see White at pg. 998).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Glasberg et al (U.S. Pub. 2007/0060971 A1) in view of Osorio et al (U.S. Pat. 7,727,147), further in view of Mayo Clinic (“Doppler ultrasound: What is it used for?”, dated 2011, hereinafter “Mayo Clinic”).
Regarding claims 10-11, Glasberg in view of Osorio does not appear to disclose that at least one of the first and second sensors comprise a transdermal sensor in the form of an ultrasound transducer.
Mayo Clinic discloses that it is well-known to measure blood flow in vessels using a transdermal (external) sensor in the form of an ultrasound (i.e., Doppler ultrasound).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the device of Glasberg in view of Osorio, in order to provide at least one of the first and second sensors to be a transdermal ultrasound sensor, based on the teaching in Mayo Clinic that Doppler ultrasound is a well-known, safe, effective and non-invasive way to measure blood flow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
03/12/2021